DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-5,8-16,19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2015/0170978).
In reference to claims 1 and 11, Chen et al. teaches a method of conditioning a polishing pad comprising performing a chemical mechanical polishing (CMP) process using the polishing pad, 120, receiving information on a roughness of the polishing pad, 120, from a first sensor, 160 (either the light emitter or the optical receiver, pp 0030), 
conditioning the polishing pad using a conditioner, 135, a controller, 145, configured to control the conditioner based on information received from the first sensor, (pp 0034), detecting the roughness of the polishing pad following the conditioning and repeating the conditioning in response to the detected roughness of the polishing pad being outside of a threshold roughness range, (pp 0042-0047), wherein repeating the conditioning comprises continuing the CMP process during the repeating the conditioning, (pp 0046), a controller is configured to control a number of iterations of a conditioning process performed by the conditioner on the polishing pad, (the Examiner notes that the controller does control the number of iterations, because it will stop and not perform a further iteration if the roughness value is lower than the threshold value, pp 0044),
In reference to claims 3 and 13-14, further comprising receiving information on the roughness of the polishing pad from a second sensor, wherein the second sensor, (either the light emitter or the optical receiver),is configured detect the roughness at a location different from the first sensor; and determining a roughness profile of the polishing pad based on the information received from the first sensor and the second sensor, (pp 0030).
 In reference to claims 4,15 and 16, further comprising adjusting a location of the conditioner relative to the polishing pad based on the determined roughness profile, (pp 0038-0040).
In reference to claim 5, wherein adjusting the location of the conditioner comprises moving the conditioner in a direction parallel to a top surface of the polishing pad, (pp 0038).
In reference to claim 8, wherein conditioning the polishing pad comprises conditioning the polishing pad during a chemical mechanical polishing (CMP) process, (pp 0046-0047).
In reference to claims 9, wherein conditioning the polishing pad comprises conditioning the polishing pad after a CMP process, (pp 0046-0047).
In reference to claim 10, wherein receiving the information on the roughness comprises receiving the information on the roughness during a CMP process, (pp 0046).
In reference to claim 12, wherein the first sensor is an optical sensor, (pp 0030).
In reference to claim 19, a chemical mechanical polishing (CMP) system comprising: a polishing head, 128, configured to hold a wafer, 150, during a CMP process; a polishing pad, 120, configured to polish the wafer; a plurality of sensors, 160, configured to detect a roughness of the polishing pad, (pp 0030), a conditioner, 135, configured to adjust the roughness of the polishing pad; and a controller, 145, configured to control the conditioner based on information received from the plurality of sensors, (pp 0034), wherein the controller is configured to control a number of iterations of a conditioning process performed by the conditioner on the polishing pad, (the Examiner notes that the controller does control the number of iterations, because it will stop and not perform a further iteration if the roughness value is lower than the threshold value, pp 0044), control a location of the conditioner relative to the polishing pad, (pp 0038-0040).
In reference to claim 20, wherein a first sensor of the plurality of sensors is configured to emit light toward the polishing pad, and a second sensor of the plurality of sensors is configured to receive the emitted light reflected from the polishing pad, (pp 0030).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6,7,17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Paik (2003/0027424).
Chen et al. teaches all the limitatioins of the claims except for adjusting a pressure exerted on the polishing pad by the conditioner based on information received from a sensor, wherein adjusting the pressure comprises moving the conditioner in a direction perpendicular to a top surface of the polishing pad, wherein the controller is configured to track the number of iterations of the conditioning process, wherein the second sensor positioned over a different portion of the polishing pad than the first sensor.
Paik teaches adjusting a pressure exerted on the polishing pad by the conditioner based on information received from a sensor, wherein adjusting the pressure comprises moving the conditioner in a direction perpendicular to a top surface of the polishing pad, (pp0075).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the invention of Chen et al. with the capability to adjust the pressure exerted on the polishing pad by the conditioner based on information received from a sensor, wherein adjusting the pressure comprises moving the conditioner in a direction perpendicular to a top surface of the polishing pad, as taught by Paik, in order to enhance the conditioning capabilities of the tool. 
It would have been further obvious to provide the tool with the capability to track a number of iterations of the conditioning process, since Chen et al. teaches a system that is based on  computer control in order to perform polishing and conditioning processes.  The controller determines various operating parameters based on comparing different aspects to saved, monitored or input threshold values, therefore given these calculations, it would be obvious to keep track of the number of times the polishing pad had to be conditioned in order to compare it to past or future polishing cycles and inputting the data into the controller. 
	It would have been further obvious to provide the tool of Chen with the second sensor positioned over a different portion of the polishing pad than the first sensor, since Chen teaches utilizing two sensors, (pp 0030), but does not show them in the drawings, and since they are two distinct elements, it would be obvious to place them in different locations, based on desired design parameters. 

Allowable Subject Matter
Clam 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive.
In refence to the newly added limitation of claim 1, of , “wherein repeating the conditioning comprises continuing the CMP process during the repeating the conditioning.”, the Applicant argues that Chen et al. does not teach this limitation.  The Examiner disagrees.  The Applicant argues that Chen et al. teaches that, “when the roughness condition calculated is less than the threshold value, the apparatus, 100, is not allowed to perform wafer polishing.”, pp 0044.  The Examiner disagrees.  Chen teaches that when the roughness condition is calculated less than the threshold value, it doesn’t allow the CMP to perform.  Given this statement alone, it means that when it is not below the threshold value, then the CMP is performing during the repeating conditioning steps.  Chen et al. teaches this in the flow chart of fig. 6, and the teachings of pp 0046.  Chen teaches that, “in operation, 310, a decision is performed according to the comparison result in operation, 308.  The method 300 continues to operation, 312, if the global roughness mean value of pad surface 120a is preater than or equal to the threshold value.  In operation 312 the controller 145 commands pad 120 to contiuously polish wafer.  In some emobdiments, the pad roughness detection and calculation are peformed when a wafer is under CMP process.  Surface profile detection on pad 120 is performed without tool interruption, (pp 0046). Given this teaching, Chen et al. does teach performing the repeat conditioning during the CMP process. 
In reference to the limitations of claims 11 and 19 of a controller is configured to control a number of iterations of a conditioning process performed by the conditioner on the polishing pad, (the Examiner notes that the controller does control the number of iterations, because it will stop and not perform a further iteration if the roughness value is lower than the threshold value, pp 0044),  Therefore by stopping the reconditioning from repeating, the number of iterations is controlled based on the info provided by the controller. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        September 8, 2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723